Citation Nr: 0723776	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1949.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2004.  A transcript 
of that hearing is associated with the claims file.  

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, D.C. 
in July 2004.  


FINDING OF FACT

Skin cancer, diagnosed as Bowen's disease, has been diagnosed 
and found to be etiologically related to sun exposure during 
the veteran's military service.


CONCLUSION OF LAW

Skin cancer was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board is required to address the 
VCAA) that became law in November 2000.  The VCAA provides, 
among other things, that VA will make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim which include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Board has found that there is sufficient evidence to 
grant the veteran's claim for service connection for skin 
cancer.  In light of this favorable decision, any VCAA 
violation is harmless.

Pertinent Laws and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), current disability, VA 
records indicate that in October 1997, the veteran underwent 
excision of Bowen's disease of the scalp.  A notation of 
"biopsy proven Bowen's disease of the skin on the central 
part of the scalp" was made in the surgical report. The 
surgical site was noted to be healing well in a subsequent 
October 1997 report, but a scar of the right forehead was 
described in a January 1998 report.  A second biopsy report, 
from March 2000, indicates a skin lesion from the scalp 
consistent with seborrheic dermatitis.  The pre- and 
postoperative diagnoses included Bowen's disease.  Numerous 
subsequent reports since March 2000 have contained notations 
of skin cancers.  Therefore, element (1) has been met.

With respect to Hickson element (2), in-service injury, the 
veteran contends that his skin condition is the result of 
excessive sun exposure while serving in military.  The Board 
notes that the veteran's service medical records do not 
indicate complaints or treatment pertaining to skin 
abnormalities of the head and scalp.  Notably, however, he 
did serve in Guam, a tropical environment, during this time.  
As such, the Board finds credible the veteran's account of 
excessive sun exposure in service.  Hickson element (2) has 
been met.

In March 2007, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) as to whether it is at 
least as likely as not that prolonged sun exposure during 
service substantially contributed to cause the veteran's 
claimed malignant skin tumor of the scalp, now excised but 
with residual scarring.  A physician subsequently reviewed 
the claims folder, and drafted a memorandum in which he 
responded to the Board's inquiry.  See statement provided 
April 2007.  The physician concluded that there "is at least 
50 percent chance or more" that the veteran's Bowen's 
disease was related to sun exposure predominantly from Guam.  
The physician stated that although it would have been nice to 
know more details regarding sun exposure during the veteran's 
life (i.e., where he grew up and whether he spent any 
significant time on vacation in tropical locations), the 
record indicated that Guam was the most damaging sun exposure 
in his life.  Therefore, it was "reasonable to assume that 
the cause of the Bowen's disease with an equal or greater 
degree of certainty was the sunlight on the island of Guam . 
. . ."  The Board finds that this opinion satisfies Hickson 
element (3), medical nexus.

The totality of the above evidence satisfies Hickson elements 
(1), (2) and (3). Accordingly, service connection for skin 
cancer is warranted.

The Board notes that the veteran has also claimed that his 
skin cancer is the result of DDT spraying and radiation 
exposure in service.  However, given the grant of service 
connection expressed above, the veteran's other theories of 
entitlement have been rendered moot and need not be further 
addressed by the Board.


ORDER

Entitlement to service connection for skin cancer is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


